Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 07/27/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 06/20/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 07/27/2022, claims 1-13 and 16-19 are pending in the application.  
	Claim 1, 3-13 and 16-18 are allowable. 

Claim Objections
Claim 19 is objected to as being dependent upon a rejected base claim and reciting non-elected subject matter, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zenon, M (US Application 20120190730).
Claim 2 is drawn to an engineered passenger oligonucleotide comprising SEQ ID No. 96.

Zenon, M. teach an oligonucleotide comprising instantly claimed SEQ ID No.96 (see alignment below).
RESULT 37
US-11-916-276-125
; Sequence 125, Application US/11916276
; Publication No. US20120190730A1
; GENERAL INFORMATION
;  APPLICANT: Southern Adelaide Health Service - Flinders Medical Centre
;  TITLE OF INVENTION: Targeting Cells With Altered miRNA Expression
;  FILE REFERENCE: New PCT application claiming priority from US 60/687,547
;  CURRENT APPLICATION NUMBER: US/11/916,276
;  CURRENT FILING DATE: 2007-11-30
;  NUMBER OF SEQ ID NOS: 171
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 125
;  LENGTH: 22
;  TYPE: RNA
;  ORGANISM: Homo sapiens
US-11-916-276-125

  Query Match             100.0%;  Score 20;  DB 32;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ 96           1 UCCAGUCGAGGAUGUUUACA 20
                   ||||||||||||||||||||
SEQ 125          3 UCCAGUCGAGGAUGUUUACA 22


Thus Zenon, M. anticipates the instant claim.

Response to Arguments
Claim Rejections - 35 USC § 112
The rejection of claims 8-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in response to claim amendments.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635